DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Galit Levitin on 06/07/2022.
The application has been amended as follows: 

Please amend claim 1, line 7-10 to read as “…a receptacle that is configured to accommodate fluid overflow from the cold reservoir and the hot reservoir by allowing the cold liquid to directly overflow from the cold reservoir and into the hot reservoir or the hot liquid to directly overflow from the hot reservoir and into the cold reservoir…”
Please amend claim 17 line 2 to read as “…[[the]] an outside of the system.”
Please amend claim 18 line 2-3 to read as “a vent positioned in [[the]] an upper portion of [[the]] each reservoir and are configured to maintain [[the]] an air pressure within each reservoir to be nearly atmospheric.”

Allowable Subject Matter
Claim 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: While updating the search, the examiner found Schaefer et al. (US 2016/0242957) as the closest art. Schaefer teaches thermal contrast therapy devices, treatment methods for providing thermal contrast therapy, and systems for providing and managing thermal contrast therapy treatments. The system 100 comprises a cold reservoir (fig.1; 104) configured to hold a cold liquid [0062]; a hot reservoir (fig.1; 102) configured to hold a hot liquid; a cold fill port in fluid communication with the cold reservoir [0062]; a hot fill port in fluid communication with the hot reservoir [0062]. Schaefer further teaches a shared reservoir 106 configured to hold a volume of fluid to supply both the heating system and the cooling system [0062]. Schaefer also teaches the shared reservoir 106 may be accessed via a cap 208 for adding or removing fluid [0082]. However, Schaefer does not teach wherein both the cold fill port and the hot fill port are housed in a receptacle that is configured to accommodate fluid overflow from the cold reservoir and the hot reservoir by allowing the cold liquid to directly overflow from the cold reservoir and into the hot reservoir or the hot liquid to directly overflow from the hot reservoir and into the cold reservoir. 
The examiner failed to find prior art, neither alone, nor in combination, that discloses wherein both the cold fill port and the hot fill port are housed in a receptacle that is configured to accommodate fluid overflow from the cold reservoir and the hot reservoir by allowing the cold liquid to directly overflow from the cold reservoir and into the hot reservoir or the hot liquid to directly overflow from the hot reservoir and into the cold reservoir while also including each and every limitation set forth in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794